The opinion of the Court was delivered by
Glover, J.
The Act under which the defendant was indicted (7 Stat. 460), provides, “ That if any white person shall harbor, conceal, or entertain any runaway or fugitive slave, such person shall be liable to be indicted for a misdemeanor or prosecuted in a civil action for damages, at the election of the owner or person injured,” &c.
The election of the remedy is given to the owner or person injured; but it does not follow that a stranger cannot prosecute for the misdemeanor. The intention of the legislature was, that the owner or person injured should not avail himself of both remedies. When the indictment and civil action are both pending, and either is ready for trial, the party may be put to his election, which case he will try. The commencement of a civil action first, neither bars the indictment nor determines *41his choice. A defendant may plead the trial of one in bar to the other. State vs. Stein, (1 Rich. 189.)
The motion is therefore granted, and it is ordered, that unless the owner of the slave or person injured shall inform the Clerk of the Court for Anderson District of his election, on or before the first day of January next, the recognizance be discharged.
O’Neall, Wardraw, Withers, Whither and Muhro, JJ., concurred.

Motion •granted.